Citation Nr: 1038987	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for 
postoperative meniscectomy of the right knee, for the period 
prior to May 2, 2006.

2.  Entitlement to a disability rating higher than 10 percent for 
traumatic arthritis of the right knee, for the period prior to 
May 2, 2006.

3.  Entitlement to a disability rating higher than 30 percent for 
status post right knee replacement, for the period from July 1, 
2007, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1972.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Winston-Salem, North Carolina 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a March 2005 rating decision, the RO continued 
a 20 percent disability rating for postoperative meniscectomy of 
the right knee and continued a 10 percent disability rating for 
traumatic arthritis of the right knee.  The Veteran filed a 
timely appeal.  

On May 2, 2006, the Veteran underwent a total right knee 
replacement surgery.  In an October 2006 rating decision, the RO 
replaced the ratings for postoperative meniscectomy of the right 
knee and traumatic arthritis of the right knee with a single 
rating for status post right knee replacement.  For that 
disability, the RO assigned a 100 percent rating effective from 
May 2, 2006, and a 30 percent rating effective from July 1, 2007.


FINDINGS OF FACT

1. Prior to May 2, 2006, postoperative meniscectomy of the right 
knee was manifested by pain, swelling, and slight instability.

2. Prior to May 2, 2006, traumatic arthritis of the right knee 
was manifested by pain and limitation of flexion to 90 degrees.

3. From July 1, 2007, status post right knee replacement has been 
manifested by residual pain, reduced endurance, and no more than 
mild limitation of motion.




CONCLUSIONS OF LAW

1. In the period prior to May 2, 2006, the criteria for a 
disability rating higher than 20 percent for postoperative 
meniscectomy of the right knee have not been meet. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2010).

2. In the period prior to May 2, 2006, the criteria for a 
disability rating higher than 10 percent for traumatic arthritis 
of the right knee have not been meet.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2010).

3. From July 1, 2007, status post right knee replacement has not 
met the criteria for a disability rating higher than 30 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2010). The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be 
provided to a claimant before the initial unfavorable decision on 
a claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004). Insufficiency in the timing or content of 
VCAA notice is harmless, however, if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in 
December 2004, March 2006, and June 2008.  In those letters, the 
RO advised the Veteran what information and evidence was needed 
to substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran, and 
what information and evidence would be obtained by VA.  The 
December 2004 letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  March 2006 and 
June 2008 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific").  The March 2006 letter 
also informed the Veteran how VA determines effective dates.  The 
case was last adjudicated in August 2008.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records, post-service treatment 
records, VA examination reports, and lay statements.

The Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence. The Veteran 
actively participated in the claims process by submitting written 
argument and evidence, and reporting for VA medical examinations.  
Thus, the Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any error 
in the sequence of events or content of the notices is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Ratings of Right Knee Disabilities Before Replacement Surgery

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2010). Disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1. Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2 
(2010); resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); 
where there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture more 
nearly approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on 
the basis of lack of usefulness, and the effects of the 
disabilities upon the person's ordinary activity, 38 C.F.R. 
§ 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition. Schafrath , supra.  Where an 
increase in the level of a service-connected disability is at 
issue, however, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

During service, the Veteran sustained right knee injury in 
October 1969 and underwent right knee surgery later that month.  
The RO described the Veteran's service-connected right knee 
disability as postoperative meniscectomy and traumatic arthritis.  
The RO evaluated the postoperative meniscectomy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under that code, a 20 percent 
rating is warranted if there is dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion into 
the joint. 

The Veteran's arthritis is rated under Diagnostic Code 5010.  
Traumatic arthritis is rated based on the limitation of motion of 
the joint.  If the limitation of motion of a major joint is not 
compensable under the applicable Diagnostic Code, a 10 percent 
rating is assigned for that joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  

Limitation of flexion of the leg at the knee is rated at 30 
percent if limited to 15 degrees, 20 percent if limited to 30 
degrees, 10 percent if limited to 45 degrees, and 0 percent if 
limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg at the knee is rated at 50 
percent if limited to 45 degrees, 40 percent if limited to 30 
degrees, 30 percent if limited to 20 degrees, 20 percent if 
limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 
percent if limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The increased rating claim that is the subject of the current 
appeal was filed by the Veteran in December 2004.  In a VA 
primary care visit in October 2004, the Veteran reported chronic 
arthritic pains in his right knee.  The treating physician noted 
crepitus in the Veteran's right knee.  In a November 2004 VA 
orthopedic consultation, it was noted that the Veteran is a 
postal worker.  The Veteran reported taking pain medication for 
his right knee pain.  He indicated that he had multiple knee 
braces that did not help.  The orthopedist noted that the right 
knee joint was widened.  The knee had flexion to 100 degrees and 
had full extension.  The knee had crepitus, slight tenderness, 
and slight ligamentous laxity.  There was a slight right knee 
limp.  Right knee x-rays showed severe degenerative joint 
disease.

In a January 2005 letter to the Veteran's employer, a private 
clinician noted that VA x-rays had shown progression of the 
Veteran's right knee arthritis to severe.  The clinician 
recommended that the Veteran work no more than five eight-hour 
days per week, in order to preserve his knee function and avoid 
surgery for as long as possible.  In January 2005, the Veteran 
submitted a letter from G. W. S., a longtime friend and neighbor.  
Mr. S. wrote that the Veteran had difficulty playing with his 
grandchildren because of pain and swelling in his knees.  In a 
January 2005 statement, the Veteran reported that his right knee 
condition was worsening.  He reported having constant pain and 
swelling, as well as grinding, popping, and sometimes slipping.

A VA examination conducted in January 2005 noted complaints of 
pain, swelling, grinding, loss of motion, and loss of muscle 
size.  His gait was noted to be abnormal with difficulty bearing 
weight on the right knee.  He does not require an assistive 
device for ambulation.  Flexion was limited to 95 degrees.  Some 
swelling of the knee was noted.  Joint effusion and crepitus were 
noted.  Drawer and McMurray's tests were within normal limits.

Diagnostic Code 5258, does not provide for a rating higher than 
20 percent for pain and effusion due to a knee cartilage 
disorder.  Thus, the Board has considered whether a higher rating 
for these symptoms is warranted under another code.  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent evaluation, moderate recurrent 
subluxation or lateral instability warrants a 20 percent, and 
severe recurrent subluxation or lateral instability warrants a 30 
percent.  38 C.F.R. § 4.71a.  However, the evidence of record 
notes no more than slight laxity of the ligaments.  The January 
2005 VA examination noted negative Drawer and McMurray's tests.  
Thus, a higher rating under Diagnostic Code 5257 is not 
warranted.  Moreover, as the Veteran did not have malunion or 
nonunion of the tibia or fibula, Diagnostic Code 5262 is not for 
consideration.  In summary, the preponderance of the evidence is 
against a rating higher than the existing 20 percent rating for 
the postoperative meniscectomy condition that existed prior to 
the knee replacement surgery. 

Turning to the rating for arthritis, prior to the knee 
replacement, the Veteran's right knee arthritis was manifested by 
some limitation of flexion, but not limitation that warranted a 
compensable rating under Diagnostic Code 5260.  In this regard, 
the January 2005 VA examination noted full extension to 0 degrees 
and flexion to 95 degrees.  It was noted that range of motion was 
limited by pain and pain had the major functional impact.  
However, range of motion on the right was not additionally 
limited by fatigue, weakness, lack of endurance or incoordination 
after repetitive use.  It was summarized that the Veteran was 
unable to stand or walk for prolonged periods and had range of 
motion limited by pain to 90 degrees flexion.  A November 2004 
treatment report revealed flexion limited to 100 degrees.  Such 
findings do not support a compensable evaluation under Diagnostic 
Code 5260.  Thus, the 10 percent rating assigned contemplates the 
Veteran's painful motion and functional impairment.  In summary, 
the preponderance of the evidence is against a rating higher than 
10 percent for the arthritis. 

Ratings of Right Knee Disability After Replacement Surgery

The Veteran had right knee replacement surgery on May 2, 2006.  
Knee replacement with a prosthesis is evaluated as follows:

For 1 year following implantation of prosthesis    
100 percent

With chronic residuals consisting of severe 
painful motion or weakness in the affected 
extremity  .................... 60 percent

With intermediate degrees of residual weakness, 
pain or limitation of motion rate by analogy to 
Diagnostic Codes 5256 [for ankylosis], 5261, or 
5262.

Minimum rating  
................................................
..... 30 percent

38 C.F.R. § 4.71a, Diagnostic Code 5055.

The RO assigned a 100 percent rating effective from May 2, 2006, 
to June 30, 2007, and assigned a 30 percent rating effective from 
July 1, 2007.

The Veteran's private orthopedist, J. D. H., M.D., has indicated 
that his practice group has treated the Veteran for his knees 
since 1998.  On evaluation of the right knee in May 2007, the 
Veteran reported that his right knee still bothered him going up 
and down stairs or exerting himself much.  He indicated that the 
knee was still painful, but not nearly as bad as it was before 
surgery.  He stated that he was managing to work four hours a 
day, but that more would be too much. Dr. H. observed a slight 
right-sided limp.  The right knee had a 2+ effusion.  The knee 
had extension to 0 degrees and flexion to 135 degrees.  The knee 
was 5 degrees valgus, and had good stability.  Right knee x-rays 
showed satisfactory alignment of the prosthetic components, 
without complications.  Dr. H. concluded that the surgery had 
satisfactory results.  Dr. H. stated the opinion that the Veteran 
was unable to perform his normal duties, and could not return to 
work as a mail carrier.  He certified that the Veteran should 
work no longer than 4 hours a day, 5 days a week, with standing 
limited to 30 minute periods with 10 minute rest periods between 
standing periods.  Dr. H. recommended no lifting over 20 pounds 
and no delivery of mail.  Dr. H. indicated that the Veteran 
should continue to work on quadriceps power.  Dr. H. stated that, 
using American Medical Association guidelines, the Veteran's 
right lower extremity had a 40 percent impairment and loss of 
function secondary to the artificial joint.

In an October 2007 statement Dr. H. reported that the Veteran had 
the normal pain and stiffness after his 2006 right knee 
replacement surgery.  Dr. H. stated that the right knee condition 
had become static, and that he still rated it as having a 40 
percent permanent physical impairment and loss of function of the 
knee.

The Veteran had a VA examination of his right knee in July 2008.  
He reported that sharp, severe right knee pain occurred up to two 
to three times per week, and lasted up to two to three days each 
time.  He stated that he was able to function with medication.  
He indicated that the replacement joint was weak, and that he had 
stiffness, swelling, heat, giving way, lack of endurance, and 
fatigability.  He reported having difficulty climbing stairs and 
ladders because of his right knee condition.

The examiner found that the surgical scars were nontender.  The 
Veteran's posture and gait were normal, and he did not require 
any assistive device for ambulation. His feet did not show signs 
of abnormal weightbearing.  The right knee had edema and guarding 
of movement, and the left knee had guarding of movement.  The 
range of motion of the right knee was from 0 degrees of extension 
to 120 degrees of flexion.  The limitation of flexion was 
secondary to pain at 120 degrees.  After repetitive use, function 
of the right knee was additionally limited by pain, fatigue, 
weakness, and lack of endurance, but the functional limitation 
did not further reduced the range of motion.  Right knee x-rays 
showed replacement without complication, and likely minimal 
suprapatellar joint fluid.  Evaluation of ligaments yielded 
findings within normal limits.

The RO assigned a 100 percent rating for a little more than a 
year after the right knee replacement surgery.  From July 2007, 
the Veteran has consistently reported pain in his right knee.  He 
has become able to walk normally, but his endurance for 
weightbearing is reduced.  The limitation of motion of his right 
knee would not be compensable under Diagnostic Codes 5256, 5261, 
or 5262.  Overall, the disability of his right knee post-
replacement is appropriately compensated by the existing 30 
percent rating.  His residual pain, weakness, and limitation of 
motion do not warrant a higher rating.  

The Board notes the private physician's statement that the 
Veteran has a 40 percent disability under the American Medical 
Association guidelines.  However, those criteria may not be 
utilized to evaluate the Veteran's claim for VA compensation.  
Rather, the Board must utilize the provisions and rating criteria 
set forth in 38 C.F.R. § Part 4, Schedule for Rating 
Disabilities, when evaluating disabilities.  See 38 C.F.R. § 4.1.  
As discussed above, under the Schedule for Rating Disabilities 
the Veteran's right knee disability is appropriately rated as 30 
percent disabled from July 1, 2007.  

Other Considerations

The Board has considered the Veteran's complaints as to the 
severity of his 
right knee symptoms and functional impairment, as well as the 
observations mentioned by his neighbor in a January 2005 
statement.  However, the Board 
finds that the medical findings on examination are of greater 
probative value than the lay allegations regarding the severity 
of the Veteran's right knee disability.  Accordingly, the Board 
finds that the preponderance of the evidence is against the claim 
for increased ratings prior to and subsequent to his right knee 
replacement. 

The Board has considered whether that disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted. See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provide for additional or 
more severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations both prior to and 
subsequent to right knee replacement surgery, are therefore 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is not 
warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).



	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to May 2, 2006, a disability rating higher 
than 20 percent for postoperative meniscectomy of the right knee 
is denied.

For the period prior to May 2, 2006, a disability rating higher 
than 10 percent for traumatic arthritis of the right knee is 
denied.

From July 1, 2007, a disability rating higher than 30 percent for 
status post right knee replacement is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


